DETAILED ACTION
The present office action is responsive to the applicant’s filling an RCE request on 08/29/2022. 
The application contains 1-16, all have been examined. Claims 1-13 and 16 have been amended.
Previous rejections under 35 USC § 103 have been withdrawn as necessitated by the claim amendments 
This action is Non-Final

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta (20060031761)

In regards to claims (1, 11 and 16),  discloses an information processing device comprising: a processor configured to: associate, for a document of a plurality of documents, common definition data that defines a name of at least one common item commonly read from the plurality of documents including the document (see para 30-33, 102, 110, 115, 122-124; user interface, data defining the common item and the individual item in the template for the documents and the providing an association with the data for the common item from a data source), and individual definition data that defines a position or a frame type of the at least one common item individually for each of the plurality of documents, with document data representing the document (see para 102, 104, 122-124; defining layout information on user interface); and read the at least one common item from each of the plurality of the documents based on the common definition data and the individual definition data (see para 110, 124, 296, provide display of the document with the containers and associated data).

In regards to claim 2, Ohta further discloses the individual definition data is data defining a layout of the at least one common item in the document (see para 102, 104, 110, 122-124; defining layout information)

In regards to claim 3, Ohta further discloses wherein a plurality of different pieces of common definition data and a plurality of different pieces of individual definition data are defined, a first piece of the common definition data defines the at least one common item included in the plurality of the documents, a first piece of individual definition data defines a layout of the at least one common item corresponding to a layout of the document, and the processor is further configured to: associated the first piece of the common definition data and the fist piece of individual definition data with the document data representing the document (see para 30-33, 102, 110, 115, 122-123; data defining the common item and the individual item in the template for the documents and the providing an association with the data for the common item from a data source)

In regards to claim 4, Ohta further discloses the processor is further configured to: display the at least one common item read from the plurality of documents (see para 124, 296, provide display of the document with the containers and associated data).

In regards to claim 5, Ohta further discloses that the processor is further configured to: display the at least one common item read from the plurality of documents (see para 124, 296, provide display of the document with the containers and associated data).

In regards to claim 6, Ohta further discloses the processor is further configured to: display the at least one common item read from the plurality of documents (see para 124, 296, provide display of the document with the containers and associated data).

In regards to claim 12, Ohta further discloses the processor is further configured to: display, in a case where a region on the displayed document is designated by the user, a screen for setting the individual definition data corresponding to the designated region, on the same display screen (see para 102, 122-124: user interface for setting the parameters, attributes and associations).

In regards to claim 15, Ohta further discloses wherein the processor is further configured to propose individual definition data commonly used in the plurality of documents as the common definition data to the user (see 221-222: provide definition data associated to the common items) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta as applied to claims 1, 4-6 above, and further in view of Blumenthal (US 6026409)

In regards to claim 7, Ohta doesn’t specifically teach wherein the processor is further configured to: display the plurality of documents on a display device; and display the at least one common item distinguishably from content of another item on the display device.
Blumenthal teaches wherein the processor is further configured to: display the plurality of documents on a display device; and display the at least one common item distinguishably from content of another item on the display device (see claim 54,  displaying multiple document and providing prominent display of a common item).
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Blumenthal and modify Ohta since a person would have recognize the benefit to keep the look and feel among all pages that share the common element while providing the user visual feedback associated to the common item in cases where such item provides relevant or important information. 

In regards to claim 8, which depend from claim 5, the applicant recites the limitations substantially similar to those in claims 7, respectively. Claim 8 is similarly rejected.

In regards to claim 9, which depend from claim 6, the applicant recites the limitations substantially similar to those in claim 7, respectively. Claim 9 is similarly rejected.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta as applied to claims 1 above, and further in view of Schultz et al. (US 7426687)

In regards to claim 10, Ohta doesn’t specifically teach, wherein the processor is further configured to: in a case where an edit is made in the common definition data, reflect the edit on each document associated with the common definition data.
Schultz teaches wherein the processor is further configured to, in a case where an edit is made in the common definition data, reflect the edit on each document associated with the common definition data ( see Col 2, Lines 66 to col 3 lines 11, Col 11 lines 58-67; using templates where common elements are changes it reflects the change).
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Schultz and modify Ohta since a person would have recognize the benefit to keep the look and feel among all pages that share the common element (see col 2 line 66 – col 3line 11)

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta as applied to claims 1 and 2 above, and further in view of Ozeran (US 20200335188)

In regards to claim 13, Ohta doesn’t specifically teach wherein the individual definition data is data defining a layout of the item in the document, and the processor is further configured to: display the plurality of documents on the same display screen; and define, in a case where a region is designated by the user on each of the plurality of displayed documents for the at least one common item of the common definition data, the designated region as a region where the at least one common item is to be read, in the individual definition data.
Ozeran teaches wherein the individual definition data is data defining a layout of the item in the document, and the processor is further configured to: display the plurality of documents on the same display screen; and define, in a case where a region is designated by the user on each of the plurality of displayed documents for the at least one common item of the common definition data, the designated region as a region where the at least one common item is to be read, in the individual definition data. (see abstract and para 56, 63, 72-76, 158 teaches form/template with different definition data to populate form/template).
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Ozeran and modify Ohta since a person would have recognize the benefit to keep the look and feel while allowing to present personalized data depending on the need.

In regards to claim 14, Ohta doesn’t specifically teach, wherein the processor is further configured to display a screen for switching definition data associated with the document to either the common definition data or the individual definition data.
Ozeran teaches wherein the processor is further configured to display a screen for switching definition data associated with the document to either the common definition data or the individual definition data  (see para 56, 58-60 , 72-76, 158 and claim 14; allows to change subcategories and the information on the display based on value – filling form/template).
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Ozeran and modify Ohta since a person would have recognize the benefit to keep the look and feel while allowing to present personalized data depending on the need.



Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection. See rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144





/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144